Filed 10/23/19
                  IN THE SUPREME COURT OF
                         CALIFORNIA
                                 THE PEOPLE,
                            Plaintiff and Respondent,
                                        v.
                            LEE SAMUEL CAPERS,
                            Defendant and Appellant.

                                     S146939

                     San Bernardino County Superior Court
                                  FBA06284


ORDER MODIFYING OPINION AND DENYING PETITION FOR
                  REHEARING

THE COURT:
       The opinion in this matter filed on August, 8, 2019 and appearing
at 7 Cal.5th 989, is modified as follows:
       1.        In the first paragraph on page 1006, delete the third full
sentence reading, “Another letter was sent to Griego in October 2003, in
which Renteria again retracted her statements implicating both men,
claiming she was on drugs when she made them, ‘not in [her] right
state of mind,’ and the statements were not true.” As modified, the
sentence now reads:

       In an interview with Griego in October 2003, Renteria again
       retracted her statements implicating both men, claiming she was
       on drugs when she made them, “not in [her] right state of mind,”
       and the statements were not true.




                                           1
      2.    In at the first paragraph on page 1010, delete the sentence
reading, “Renteria’s decision not to testify, upheld by the court, did not
deny defendant the right to present a defense.” As modified, the
sentence now reads:

      Renteria’s decision not to testify, upheld by the court, did not
      deny defendant the right to present a defense nor his Eighth
      Amendment right to have the jury hear all mitigating evidence at
      the penalty phase.
      3.    In the first full paragraph on page 1012, delete the fourth
sentence reading, “Even though the statute of limitations had passed on
Renteria’s initial alleged lie to Detective Griego in 1999, it had not
passed when she allegedly lied in her second retraction letter of 2003.”
As modified, the sentence now reads:

      Even though the statute of limitations had passed on Renteria’s
      initial alleged lie to Detective Griego in 1999, it had not passed
      when she allegedly lied in her second retraction of 2003.
      These modifications do not affect the judgment.
      The petition for rehearing is denied.




                                       2